Citation Nr: 0402843	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  95-42 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a fungal foot 
infection of the feet.  

2.  Entitlement to service connection for an orthopedic 
bilateral foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1971 February 1973.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In October 1998, the veteran testified before a Member of the 
Board (now Veterans Law Judge), via videoconference.  In 
October 1998, the Board remanded this claim to the RO for 
further development.  In February 2003, the veteran was 
informed that the Member of the Board that had conducted his 
October 1998 hearing was no longer with the Board.  The 
veteran was informed that he had the right to another 
hearing.  In February 2003, the veteran informed the Board 
that he wished to have a hearing before the Board at the RO.  
The case was remanded again by the Board in May 2003 to 
afford the veteran the requested hearing.  In October 2003, 
the veteran appeared before the undersigned Veterans Law 
Judge at the RO and gave testimony in support of his claim.  
The case has been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A fungal foot infection of the feet is not shown in 
service or until many years after service.   

3.  A bilateral orthopedic foot disability is not shown in 
service or until many years after service.  


CONCLUSIONS OF LAW

1.  A fungal foot infection of the feet was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West. 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

2.  A bilateral orthopedic foot disability was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West. 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and supplemental statements of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  In addition, in September 2002, the 
RO forwarded a letter to the veteran informing him about the 
VCAA and the duties that were established for VA.  The 
veteran was informed that the duties noted in VCAA had been 
fulfilled.  No further assistance in this regard appears to 
be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   The Board finds, therefore, that such documents are 
essentially in compliance with VA's revised notice 
requirements.  The Board finds that VA does not have any 
further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and reports of VA examinations of the 
veteran.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issues on 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
appellant's claim.  Accordingly, the Board concludes that 
remanding the claim for additional development under the new 
statute and regulations is not necessary, and reviewing the 
claims without remanding is not prejudicial to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the September 2002 letter sent to the veteran from the RO, 
the veteran was informed that he should send any additional 
information within 60 days.  A recent court decision held 
that VA must wait one year before denying a claim.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003).  In the Veterans Benefits Act of 2003, Congress 
reinstated VA's authority to make decisions on all claims 
without waiting one year.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  In 
addition, the veteran signed a waiver at his October 2003 
hearing of any remaining time that he had to respond to the 
VCAA notice or to be provided a corrected notice and 
requested that the Board proceed expediously to process his 
appeal.  Therefore, the Board may proceed with adjudication 
of this claim.  

Laws and Regulations

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).  In addition, the chronicity 
provisions of 38 C.F.R. § 3.303(b) (2003) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The Evidence

The veteran contends that service connection is warranted for 
a skin disability of the feet and for an orthopedic 
disability of the feet.  He states that the boots that he 
wore during service did not fit correctly since they were too 
small, and that the metal toes in the boots caused heat to 
build up and the feet to sweat, causing his current foot 
complaints.  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a skin disability of the feet or 
for an orthopedic disability of the feet.  At enlistment in 
October 1971, he denied a history of skin or foot trouble, 
and clinical evaluation of the skin and of the feet was 
normal.  At separation in February 1973, clinical evaluation 
of the skin and the feet was normal.  

Private medical records show treatment of the veteran in 
November 1994 for a fungal infection in between all of his 
toes and dorsal flexion of the digits.  It was noted that the 
veteran felt this was secondary to what he felt were tight 
service shoes.  

On VA examination in February 1995, the veteran reported that 
his skin problems began slightly after getting out of the 
military.  He reported that he had to wear shoes that had 
steel toes, and boots that caused his feet to sweat 
profusely, and that this caused his skin disability of the 
feet.  He complained of a foot rash which was worsening and a 
deformity to his toes secondary to wearing abnormal boots 
while in the military.  He reported having itching and 
recurrent ingrown toenails.  Examination showed that the 
veteran was holding all of his toes 2-4 bilateral feet in 
dorsiflexion.  The examiner noted that the reason for this 
was not known.  A moderate amount of dryness about the foot 
bilaterally was reported.  There was scaling and cracking in 
the interdigital spaces of all of the toes.  The examiner 
also reported that there were some dry areas and scaling 
along the plantar surface of both feet, especially along the 
arch.  The diagnosis was, dermatitis, bilateral feet; mild 
clinically tinea pedis. 

Private records show that in 1995 the veteran was seen for 
plantar fascitis and evaluated for surgery in 1996 which was 
performed in January 1996.  

In a March 1996 letter, the veteran's private examiner stated 
that the veteran had been under his care for 2 1/2 years for 
evaluation of severe contracture of the digits from unknown 
etiology.  It was reported that the veteran related that 
while he was in the military this was initiated with 
significant pain with ambulation.  It was stated that the 
veteran had undergone prior surgery of the left heel.  

At an August 1996 hearing at the RO, the veteran reported 
that prior to service he had no problems with his feet, and 
that during service he had to wear uncomfortable boots that 
had a steel toe.  He testified that this caused his current 
complaints of pain and itching of the feet.  He stated that 
he first sought treatment in 1993 and was actually treated in 
1994 from a private podiatrist.  He discussed his current 
complaints.  A complete transcript is of record.  

On VA examination in May 1997, the veteran complained of pain 
in the toes and arch area of the feet with discomfort noted 
primarily in the left foot.  He gave a history of having been 
issued boots in the military that were too small for him, 
causing pain in his toes.  The examiner noted that the 
veteran at rest and during ambulation kept his toes in 
hyperextension or dorsiflexion.  X-rays were noted to reveal 
hammertoe deformity of the toes.  The diagnoses were, 
hyperextension deformity of the toes; and hammertoe deformity 
of the toes as noted on X-ray.  

In a June 1997 letter, a friend of the veteran reported that 
the veteran reported to him on an occasion when he was home 
on leave that he had experienced problems with his feet 
because of ill-fitting boots in the military.  

In an August 1997 letter, a private examiner noted that the 
veteran had been under his care for the past three and a half 
years for severe contracture of the digits, secondary to 
unknown etiology.  It was stated that the veteran realized in 
service that this was initiated with significant pain and 
ambulation with a significant deformity.   

In June 1998, the veteran appeared at a hearing before the 
Board and offered testimony in support of his claim.  He 
reported first having problems with a fungal infection in the 
early nineteen nineties.  He stated that he did not notice 
any fungal infections during service.  He reported his 
current complaints regarding his skin disorder.  He also 
testified that his hammertoes were due to wearing improper 
footwear in service.  A complete transcript is of record.  

In July 1998, a private examiner noted that he had been 
treating the veteran for two to three years for severe 
digital fractures.  It was stated by the examiner that he did 
not have the veteran's records of his service enlistment, but 
that it had been explained to him that the veteran did have 
significant pain during his service.  

In a September 1998 letter and an October 1998 letter, a 
private examiner stated that he had been treating the veteran 
for several years for foot problems.  It was noted that the 
veteran had a history of having developed foot problems while 
in the service years prior and has chronic problems with his 
feet.  It was stated that this was a chronic problem and that 
the veteran simply related that problems began while he was 
in the service several years ago.  

The veteran underwent a VA podiatry examination in July 1999.  
His medical history was noted.  On examination, it was 
reported that the veteran kept his toes extended and 
dorsiflexed during the active phases of gait.  The skin was 
dry. A very mild hammertoe deformity was noted on X-ray.  The 
diagnosis was, mild hammertoe deformity bilateral feet 
involving the lesser toes.  The examiner stated that he did 
not feel that the orthopedic condition was related to the 
veteran's active service.  It was noted that there was no 
evidence of athlete's foot currently, although he did have 
some dry skin on his feet.  

The veteran was examined by VA in May 2002.  The examiner 
noted that the claims file had been reviewed.  The veteran's 
history was taken, and his current complaints of a fungal 
infection with pain in both feet were noted.  On examination, 
the examiner noted that the veteran had contractures which 
were voluntary and that usually when the veteran was told to 
do some trick movement the contractures disappeared.  It was 
stated that therefore, it was the opinion of the examiner 
that the contractures were purely voluntary and not due to 
any clinical disease.  It was stated that the contractures 
completely disappeared during the veteran's range of motion 
of the bilateral feet.  The examiner noted that the veteran 
had tinea pedis of both feet, right greater than left, in the 
interdigital spaces.  The examiner stated that he disagreed 
with the veteran's private examiner in that in his opinion 
the veteran's contractures of both feet were voluntary and of 
no clinical significance or relevance at this time.  It was 
further stated that even if the veteran has contractures, 
they are not secondary to any type of service-connected 
disability which he might have had while in service.  It was 
reported that hence, the veteran's orthopedic disability, if 
he has one of either foot, is in no way related to any 
incident or any type of activity which he did in service.  It 
was stated that the problem of a heel spur is also of a 
totally independent cause and in no way related to any type 
of service-connected condition.  It was also opined that the 
veteran's tinea pedis is of completely independent origin and 
in no way related to any orthopedic foot problem. It was 
stated that the veteran's tinea pedis is not related to any 
type of active service connection and not related to a 
service connected disability.  It was stated that this 
opinion was rendered after the claims file and all evidential 
records were reviewed in great detail.  

In October 2003, the veteran and his spouse appeared before 
the undersigned Veterans Law Judge.  The veteran reiterated 
his contentions regarding his irregular fitting boots in 
service and his belief that this caused his current foot 
complaints.  He stated that his fungus problem with his feet 
started after service, and that he first obtained treatment 
in 1994.  He reported that it was at that time that he was 
told that he had hammertoes.  The veteran's spouse reported 
that she has known the veteran since February 1994, and that 
when she first met the veteran she was aware that he had foot 
problems.  A complete transcript is of record. 



Discussion

As previously stated, a successful service connection claim 
on a direct basis will contain the following three elements: 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 7 Vet. App. at 341, 346.  The evidence shows recent 
treatment and diagnoses pertaining to the veteran's foot 
disabilities.  Thus, the requirement of a current disability 
has been established.  

The service medical records show no treatment for either 
disability at issue here, and the record does not reflect 
treatment until the 1994, over twenty years after service.  
Additionally, the veteran does not contend that he received 
treatment in service for either disability here or that he 
was treated after service before 1994.  Thus the second 
requirement for service connection has not been satisfied.  

In addition, the veteran has been currently diagnosed with 
the disabilities that he claims service connection for, and 
some of the medical evidence in the file has associated the 
veteran's foot complaints with service.  There is also 
medical evidence that contradicts this association.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Indeed, 
the courts have provided guidance for weighing medical 
evidence.  They have held, for example, that a postservice 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be 
accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state its reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

When reviewing the evidence of record, the Board is persuaded 
that the opinions of the July 1999 VA examiner and the May 
2002 VA examiner, against the veteran's claims, are most 
convincing, particularly, the opinion rendered in May 2002.  
The July 1999 examiner offered his opinion after noting a 
history, examining the veteran, and making a diagnosis.  More 
significantly, in May 2002, the veteran was examined after a 
history was taken.  The examiner reviewed the medical 
evidence in the file, and reflected an analysis of the 
pertinent criteria essential to determine the etiology of the 
veteran's foot complaints.  The opinions offered by the 
examiner were supported by rationale.  The Board finds the 
opinions offered in May 2002, against the veteran's claim, to 
be most probative concerning these issues for those reasons.  
As to the several opinions of the veteran's private 
practitioners, none of those examiners indicated that the 
veteran's prior records had been examined, and one examiner 
expressly stated that the veteran's service records had not 
been reviewed.  In addition, all of the associations made by 
these examiners regarding the veteran's service were stated 
to be based on the history provided by the veteran.  There 
was otherwise no rationale as to the basis for the opinions, 
and therefore the association with service was not competent, 
and based on no more than speculation.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.   
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the 
Board finds that the May 2002 VA opinion specifically against 
the veteran's claims has greater probative value than the 
private opinions which no more than tend to support his 
claims, and which are based on an unsupported history 
provided by the veteran, without the benefit of the veteran's 
complete medical records.  Thus, there is no showing of 
treatment in service and the evidence tending to associate 
the veteran's current complaints to service is not competent.  

The veteran's contentions concerning the etiology of his 
disabilities as well as the statements by his friend and his 
spouse are not competent.  See Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  They are 
laypersons, and not competent to offered medical opinions.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  The Board has 
considered whether the evidence pertinent to this matter is 
in relative equipoise and the veteran is entitled to the 
benefit of the doubt in the resolution of his claim for 
service connection for a fungal infection of the feet and for 
an orthopedic bilateral foot disability.  The preponderance 
of the evidence is against the veteran's claims, and service 
connection for a fungal infection of the feet and for a 
bilateral orthopedic foot disability must be denied.  


ORDER

Service connection for a fungal foot infection of the feet is 
denied.  

Service connection for an orthopedic bilateral foot 
disability is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



